We think that the petitioner, even if he made out the allegations of his petition so as to obtain a favorable report from a special guardian, would not be entitled to invade his incompetent mother’s estate for his support. Income now received is insufficient for her own proper maintenance. Hence the appointment of a special guardian to take proof and report was not proper in the circumstances. The order should be reversed, with twenty dollars costs and disbursements, and the motion denied. Present — Martin, P. J., McAvoy, O’Malley, Townley and Dore, JJ.